Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 26, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  162220(42)                                                                                           Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
                                                                                                                      Justices
            Plaintiff-Appellee/
            Cross-Appellant,
                                                                     SC: 162220
  v                                                                  COA: 350014
                                                                     Oakland CC: 2017-262749-FC
  FLOYD ARTHUR BOYCE,
             Defendant-Appellant/
             Cross-Appellee.
  ______________________________________/

         On order of the Chief Justice, defendant’s motion to extend the time for filing his
  answer to the cross-application is GRANTED. The answer submitted on March 23, 2021,
  is accepted as timely filed.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 26, 2021

                                                                               Clerk